DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3-20 and 24-27 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Natalya Dvorson (No.56, 616) on March 4 and 5, 2020.
Claim 1.	(Currently Amended) A method comprising:
	receiving, at a controller of a cellular wireless network, one or more data packets destined for an electronic device and associated with an application;
	identifying, by the controller of the cellular wireless network, an application type of the application based on the one or more data packets;
	determining, by the controller of the cellular wireless network, to route the one or more data packets to the electronic device via a Wireless Local Area Network (WLAN) 
determining, by the controller of the cellular wireless network, a priority of the one or more data packets based on the application type and the first conditions characterizing the capability of the first connection between the WLAN and the electronic device; and
	transmitting, by the controller of the cellular wireless network, to the WLAN for forwarding, via the WLAN, to the electronic device, the one or more data packets including a header that includes information indicative of the priority in order to allow the WLAN to deliver the one or more data packets to the electronic device in accordance with the priority of the one or more data packets,
wherein the one or more data packets are transmitted to the WLAN according to LTE-WLAN Aggregation Adaptation Protocol (LWAAP) or according to LTE­ WLAN Radio Level Integration with IPsec Tunnel (LWIP) and the header includes a data radio bearer identifier field and values corresponding to a Differentiated Services Code Point (DSCP) scheme and indicative of the priority, and
wherein identifying the application type of the application and determining the priority of the one or more data packets are based on the application type occurring at a mobile edge computing (MEC) server at the cellular wireless network, the MEC server providing computational and storage support.
Claim 2.	(Canceled).

the information indicative of the priority are transmitted to the WLAN according to the LWAAP.
Claim 4.	(Currently Amended) The method of claim 1, wherein the one or more data packets including the header that includes the information indicative of the priority are transmitted to the WLAN according to the LWIP.
Claim 7.	(Currently Amended) The method of claim 5, wherein each of the first conditions of the first connection and the second conditions of the second connection is indicative of at least one: received signal strength indicator (RSSI), estimated throughput, signal-to-noise ratio (SNR), jitter, latency, loss, error rate, network load, subscription rate, transmission rate, or reception rate. 
Claim 11.	(Currently Amended) A system comprising:
	a priority controller in a cellular wireless network, wherein the priority controller is configured to receive, via the cellular wireless network, one or more data packets destined for an electronic device and associated with an application, wherein the priority controller is configured to make a determination to route the one or more data packets to the electronic device via a Wireless Local Area Network (WLAN) rather than the cellular wireless network based on a comparison between first conditions characterizing a first capability of a first connection between the WLAN and the electronic device and second conditions characterizing a second capability of a second connection between the cellular wireless network and the electronic device;

	a traffic priority module in the cellular wireless network, wherein the traffic priority module is configured to determine a priority of the one or more data packets based on the application type and the first conditions characterizing a the first capability of a the first connection between the WLAN and the electronic device; and
	a mapping module in the cellular wireless network, wherein the mapping module is configured to transmit, to the WLAN for forwarding, via the WLAN, to the electronic device, the one or more data packets including a header that includes information indicative of the priority in order to allow the WLAN to deliver the one or more data packets to the electronic device in accordance with the priority of the one or more data packets, 
wherein the one or more data packets are transmitted to the WLAN according to LTE-WLAN Aggregation Adaptation Protocol (LWAAP) or according to a LTE­ WLAN Radio Level Integration with IPsec Tunnel (LWIP) and the header includes a data radio bearer identifier field and values corresponding to a Differentiated Services Code Point (DSCP) scheme and indicative of the priority, and
wherein the application identification module identifies the application type of the application and the traffic priority module determines the priority of the one or more data packets, based on the application type occurring at a mobile edge computing (MEC) server at the cellular wireless network, the MEC server providing computational and storage support.

	receive, via the cellular wireless network, one or more data packets destined for an electronic device and associated with an application;
	identify an application type of the application based on the one or more data packets;
determine to route the one or more data packets to the electronic device via a Wireless Local Area Network (WLAN) rather than the cellular wireless network based on a comparison between first conditions characterizing a first capability of a first connection between the WLAN and the electronic device and second conditions characterizing a second capability of a second connection between the cellular wireless network and the electronic device;
	determine a priority of the one or more data packets based on the application type and the first conditions characterizing the capability of a the first connection between the WLAN and the electronic device; and
transmit, to the WLAN for forwarding, via the WLAN, to the electronic device, the one or more data packets including a header that includes information indicative of the priority in order to allow the WLAN to deliver the one or more data packets to the electronic device in accordance with the priority of the one or more data packets, 
wherein the one or more data packets are transmitted to the WLAN according to LTE-WLAN Aggregation Adaptation Protocol (LWAAP) or according to LTE­ WLAN Radio , and
wherein the instructions, when executed, cause the cellular networking device to identify the application type of the application and to determine the priority of the one or more data packets, based on the application type occurring at a mobile edge computing (MEC) server at the cellular wireless network, the MEC server providing computational and storage support.
Claim 19.	(Currently Amended) The non-transitory memory of claim 17, wherein the instructions, when executed, cause the cellular networking device to transmit the one or more data packets including the header that includes the information indicative of the priority according to the LWIP.
Claim 27.	(New) The system of claim 11, wherein the application identification module identifies the application type based on at least one of resource specifications of the application or context.
Allowable Subject Matter
Claims 1, 3-20 and 24-27 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter: 
For claims 1, 11 and 17, Nuggehalli teaches a method, a system and a non-transitory memory storing one or more programs, the one or more programs comprising 
receiving, at a controller of a cellular wireless network, one or more data packets destined for an electronic device and associated with an application see [0008]; identifying, by the controller, an application type of the application based on the one or more data packets see [0008];
determining, by the controller, a priority of the one or more data packets based on the application type and conditions characterizing a capability of a connection between the WLAN and the electronic device see [0027, 29]; and 
transmitting, by the controller of the cellular wireless network, to the WLAN, for forwarding, via the WLAN, to the electronic device, the one or more data packets including a header that includes information indicative of the priority in order to allow the WLAN to deliver the one or more data packets to the electronic device in accordance with the priority of the one or more data packets see [0008, 0049]. 
Kim teaches determining, by the controller, to route the one or more packets to the electronic device via a Wireless Local Area Network (WLAN) rather than the cellular wireless network based on a comparison between conditions characterizing a capability of a connection between the WLAN and the electronic device and conditions characterizing a capability of a connection between the cellular wireless network and the electronic device see [0138, 0144, 0152].
Vikberg teaches wherein the one or more data packets are transmitted to the WLAN according to LTEWLAN Aggregation Adaptation Protocol (LWAAP) or according to a LTE- WLAN Radio Level Integration with IPsec Tunnel (LWIP and the header 
Either singularly or in combination, fail to anticipate or render the limitation " the instructions, when executed, cause the cellular networking device to identify the application type of the application and to determine the priority of the one or more data packets, based on the application type occurring at a mobile edge computing (MEC) server at the cellular wireless network, the MEC server providing computational and storage support ".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415